Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2012-429

                                        MARCH TERM, 2013

 In re I.H., J.H. and D.G., Juveniles                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Addison Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 26/27/28-4-11 Anjv

                                                            Trial Judge: Helen M. Toor

                          In the above-entitled cause, the Clerk will enter:

       Mother appeals from an order of the superior court, family division, terminating her
parental rights with respect to her three children, D.G., J.H., and I.H. We affirm.

        D.G., J.H., and I.H. were born in November 2001, April 2005, and October 2006,
respectively. In April 2011, the Department for Children and Families (DCF) filed petitions
alleging that the children were in need of care or supervision (CHINS) because of unsafe and
unsanitary conditions in the home and physical abuse perpetrated by mother’s boyfriend and by
the father of J.H. and I.H. That same month, mother and the father of D.G. admitted to the
merits of the CHINS petition with respect to D.G. D.G.’s father eventually relinquished his
parental rights to D.G. In July 2011, mother admitted to the allegations of the CHINS petitions
with respect to J.H. and I.H., acknowledging that she had placed the children at risk of harm by
choosing violent partners, by not protecting them from those partners, and by keeping an unsafe
and unsanitary home. The father of the two younger children contested the allegations, but,
following an evidentiary merits hearing, the court adjudicated those children CHINS by clear and
convincing evidence.

        The October 2011 disposition plan for all three children set concurrent goals of
reunification with mother and adoption. In January 2012, DCF sought termination of parental
rights with regard to all three children because of mother’s failure to cut off her relationship with
her abusive boyfriend. A termination hearing was held in October 2012, and at the end of that
month the superior court filed a decision terminating the parental rights of mother and the
younger childrens’ father. Mother appeals from that decision, arguing that the court’s findings
fail to support its conclusion that she will be unable to resume her parental duties within a
reasonable period of time. While acknowledging the court’s detailed findings concerning her
failure to make any progress toward reunification as well as her ongoing denial of past abuse
against the children and the continuing danger posed by her boyfriend, mother argues that the
court failed to make sufficient findings to support its conclusion that “[t]hese children
desperately need a home free of violence and a home that can provide stability, emotional
support, routine, and care attuned to their developmental needs.” Citing our holding that a
reasonable period of time “must be measured in terms of the child’s needs,” see In re B.M., 165
Vt. 331, 337 (1996), mother contends that the superior court failed to make findings explaining
the specific degree of urgency of each of the children’s need for permanency. She asserts that
their need for permanency cannot be assumed in this case because they are not infants and that
the existence of potential adoptive homes for them should not determine what is a reasonable
period of time for reunification.

        We find no merit to these arguments. The superior court’s findings reveal in detail the
physical abuse and neglect suffered by the children over the course of several years, the
children’s positive development since being placed in stable foster homes, and mother’s
complete failure to address any of the issues that resulted in the children being taken into state
custody. Most notable is mother’s continuing relationship with a man whom she insists did not
abuse the children and is not a threat to them, despite the court’s finding “that the evidence
clearly establishes that [he] was violent with her and the children” and that “their behaviors
clearly demonstrate that they have been traumatized by [him].” The court concluded that mother
was “either lying or so emotionally crippled by her own issues that she has denied to herself
what she knows to be true.” The court emphasized that even if mother truly believed that her
boyfriend had not hurt the children, “she has shown an utter lack of concern for their expressed
fear of him, and has taken no steps either to validate or understand their fears of him.” These
findings overwhelmingly demonstrate that mother will be unable to resume her parental duties
within a reasonable period of time, from the children’s perspective. The children may not be
infants, but they are young and have spent most of their childhood in an abusive home, resulting
in emotional damage and developmental delays that can be addressed only in a safe and stable
home that, as the evidence demonstrates and the superior court found, mother cannot provide.

       Affirmed.

                                                BY THE COURT:


                                                _______________________________________
                                                Paul L. Reiber, Chief Justice

                                                _______________________________________
                                                John A. Dooley, Associate Justice

                                                _______________________________________
                                                Beth Robinson, Associate Justice




                                            2